McCLELLAN, j.
Action of detinue for decovery of cotton. The plaintiff had executed in proper order a forthcoming bond for the property, and there was judgment for defendant.
The bill of exceptions is silent as to any evidence of value of the property in question, and yet it appears that the court, by specially requested charge, instructed the jury that, if they found for the defendant, they should assess the value of the property at $117. The giving of this charge was error, for which the judgment must be reversed, and the cause remanded. — Gerson v. Norman, 111 Ala. 433, 20 South. 453.
There are two other errors assigned, but there is no merit in them.
Reversed and remanded.
Tyson, C. J., and Dowdell and Anderson, JJ., con-